Case 0:19-cv-60075-BB Document 15 Entered on FLSD Docket 04/24/2019 Page 1 of 3


                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-cv-60075-BLOOM/Valle

  LORNA BAXTER,

                 Plaintiff,

  vs.

  MIDLAND CREDIT MANAGEMENT, INC.,

             Defendant.
 ________________________________________/

        JOINT STIPULATION FOR FINAL ORDER OF DISMISSAL WITH PREJUDICE

          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and having amicably resolved all matters in

 controversy, the parties jointly stipulate to a Dismissal with Prejudice of this action with each

 party to bear its own attorney’s fees and costs.
Case 0:19-cv-60075-BB Document 15 Entered on FLSD Docket 04/24/2019 Page 2 of 3


                        CONSENT OF COUNSEL FOR DEFENDANT

        Pursuant to Rule 3J (3) of the Administrative Procedures of the United States District

 Court for the Southern District of Florida, the undersigned counsel for Plaintiff represents to the

 Court that counsel for Defendant has authorized him to affix their electronic signature to this

 Joint Stipulation for Final Order of Dismissal with Prejudice.


   /s/ Anthony C. Norman                                 /s/ Cory Eichhorn_____________
  Anthony C. Norman, Esq.                                Cory Eichhorn, Esq.
  Florida Bar No.: 112105                                Florida Bar No.: 576761
  anthony@lawfirmofacn.com                               cory.eichhorn@hklaw.com
  The Law Firm of Anthony C. Norman, PLLC                Holland & Knight, LLP
  1345 Monroe Ave. NW, Suite 242                         701 Brickell Avenue, Suite 3300
  Grand Rapids, MI 49505                                 Miami, FL 33131
  Telephone: (616) 265-5998                              Telephone: (305) 374-8500

  Co-Counsel for Plaintiff                               Counsel for Defendant
Case 0:19-cv-60075-BB Document 15 Entered on FLSD Docket 04/24/2019 Page 3 of 3


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
 filed on April 24, 2019 with the Clerk of Court using CM/ECF. I also certify that the foregoing
 document is being served this day on all counsel of record or pro se parties identified on the
 Service List below either via transmission of Notices of Electronic Filing generated by CM/ECF
 or in some other authorized manner for those counsel or parties who are not authorized to receive
 electronically Notices of Electronic Filing.

 Jonathan M. Benjamin, Esq.
 Benjamin Law Practice, PLLC
 4581 Weston Rd, Suite 155
 Weston, FL 33331
 Co-Counsel for Plaintiff
 Service by CM/ECF




                                       The Law Firm of Anthony C. Norman, PLLC
                                       Co-Counsel for Plaintiff
                                       1345 Monroe Ave. NW, Suite 242
                                       Grand Rapids, MI 49505
                                       Telephone: (616) 265-5998

                                       /s/ Anthony C. Norman
                                       Anthony C. Norman, Esq.
                                       Florida Bar No. 112105
                                       anthony@lawfirmofacn.com
